HOUGH, Circuit Judge
(after stating the facts as above). Much of the argument offered by libelant is in point of law unexceptionable, but has no application to the facts established by uncontradicted evidence.
[1] The messenger who in effect took this box of libelant’s to the wharf and made all the arrangements for shipment was for every present purpose the shipper of the goods; that is, he was libelant’s agent without any known limitation upon his authority. Missouri, etc., Co. v. Harper, 201 Fed. 671, 121 C. C. A. 570.
[2] It is plain that this agent had the option of shipping under a regular bill of lading or of patronizing respondent’s package room; he chose the latter course, for obvious reasons, and it was not even necessary for respondent to present to him any alternative contract. Cau v. Texas, etc., 194 U. S. 427, 24 Sup. Ct. 663, 48 L. Ed. 1053.
[3, 4] Some criticism is made upon the translation of the Spanish documents put in evidence. No such issue was made in the court below, and we must accept the translation in the record. It seems to us entirely clear that, while the form of words is (in English) unusual, this shipping agreement contains a valid valuation inter partes for purposes of shipment, made on due consideration, as in Pierce Co. v. Wells-Fargo & Co., 236 U. S. 278, 35 Sup. Ct. 351, 59 L. Ed. 576.
Decree affirmed, with costs to appellee.